Order filed November 1, 2016




                                         In The


        Eleventh Court of Appeals
                                      __________

                                No. 11-16-00322-CV
                                    __________

                             IN RE NEAL LOEPPKY


                        Original Habeas Corpus Proceeding


                                        ORDER
       Relator, Neal Loeppky, has filed in this court a petition for writ of habeas
corpus in which he seeks relief from an order of enforcement by contempt that was
issued by the Hon. Carter T. Schildknecht in conjunction with a divorce proceeding:
Cause No. 13-05-16615 in the 106th District Court of Gaines County, Texas. In the
petition, Relator asks this court to set a reasonable bond pending the outcome of the
habeas corpus proceeding. After reviewing the petition and the appendix filed by
Relator, we agree that a reasonable bond should be set.                      See TEX. R.
APP. P. 52.8(b)(3) (permitting this court to order Relator’s discharge on bond if we
are “of the tentative opinion that relator is entitled to the relief sought or that a serious
question concerning the relief requires further consideration”).
      Accordingly, we grant Relator’s request and order that Relator be discharged
from custody or the threat of custody based upon the underlying contempt order if
Relator files with the Sheriff of Gaines County a good and sufficient bond in the
amount of $1,000, conditioned as required by law. See TEX. R. APP. P. 52.8(b)(3),
52.10(b); see also TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). This order will
remain in effect pending this court’s decision on the petition for writ of habeas
corpus or until further order of this court.


                                                   PER CURIAM


November 1, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                               2